               Case 4:20-cv-07911-HSG Document 9 Filed 12/14/20 Page 1 of 4


1
     ROPES & GRAY LLP
2    Rocky C. Tsai (CA Bar No. 221452)
     3 Embarcadero Center
3    San Francisco, CA 94111
     Telephone: (415) 315-6369
4    Facsimile: (415) 315-6350
     rocky.tsai@ropesgray.com
5
     Gregg M. Galardi (admitted pro hac vice)
6    Daniel G. Egan (admitted pro hac vice)
     1211 Avenue of the Americas
7    New York, NY 10036
     Telephone: (212) 596-9000
8    Facsimile: (212) 596-9090
     gregg.galardi@ropesgray.com
9    daniel.egan@ropesgray.com
10   Andrew G. Devore (admitted pro hac vice)
     Prudential Tower
11   800 Boylston Street
12   Boston, MA 02199
     Telephone: (617) 951-7000
13   Facsimile: (617) 951-7050
     andrew.devore@ropesgray.com
14
     Counsel to Appellant Elliott Management Corporation, on behalf of itself
15   and certain funds and accounts managed, advised, or sub-advised by it
16
     Additional Parties and Counsel Listed in Signature Pages
17
                               UNITED STATES DISTRICT COURT
18                           NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
19
20    ELLIOTT MANAGEMENT
      CORPORATION,
21                                                     Case No. 4:20-cv-07865-HSG
                               Appellant,
22                                                     STIPULATED REQUEST FOR ORDER
             v.                                        CHANGING BRIEFING SCHEDULE;
23                                                     ORDER
      PG&E CORPORATION, et al.,
24
                               Appellees.
25
26
27
28
                                                1
     STIPULATED REQUEST FOR ORDER CHANGING BRIEFING SCHEDULE; ORDER
     Case No. 4:20-cv-07865-HSG; Case No. 4:20-cv-07911-HSG; Case No. 4:20-cv-07912-HSG
                  Case 4:20-cv-07911-HSG Document 9 Filed 12/14/20 Page 2 of 4


1
2        CANYON CAPITAL ADVISORS LLC et al.,

3                                Appellants,
                                                          Case No. 4:20-cv-07911-HSG
4             v.

5        PG&E CORPORATION, et al.,

6                                Appellees.

7        PACIFIC INVESTMENT MANAGEMENT
         COMPANY LLC,
8
                                 Appellant,
9
              v.                                         Case No. 4:20-cv-07912-HSG
10
11       PG&E CORPORATION, et al.,

12                               Appellees.

13                                        JOINT STIPULATION
14           Pursuant to Local Rules 6-1(b) and 6-2, and upon the Declaration of Andrew G. Devore
15   submitted herewith,1 the Parties, through their respective undersigned attorneys, subject to Court
16   approval, hereby STIPULATE AND AGREE AS FOLLOWS:
17           1.      Any brief filed by the Appellants shall be filed no later than January 22, 2021.
18           2.      Any response brief filed by the Appellees shall be filed no later than
19   February 26, 2021.
20           3.      Any reply brief filed by the Appellants shall be filed no later than March 19, 2021.
21
22                              [Remainder of Page Intentionally Left Blank]
23
24
25
26
     1
27     Capitalized terms used but not defined herein have the meaning ascribed in the Declaration of
       Andrew G. Devore in Support of the Stipulated Request for Order Changing Briefing Schedule
28     submitted herewith.
                                                    2
     STIPULATED REQUEST FOR ORDER CHANGING BRIEFING SCHEDULE; ORDER
     Case No. 4:20-cv-07865-HSG; Case No. 4:20-cv-07911-HSG; Case No. 4:20-cv-07912-HSG
             Case 4:20-cv-07911-HSG Document 9 Filed 12/14/20 Page 3 of 4


1
2    IT IS SO STIPULATED AND AGREED.

3
     Dated: December 11, 2020
4
     ROPES & GRAY LLP                                WILMER CUTLER PICKERING
5                                                    HALE AND DORR LLP
6
     By:    /s/ Rocky C. Tsai______________          By:    /s/ Philip D. Anker___________
7
     Rocky C. Tsai (CA Bar No. 221452)               Philip D. Anker (admitted pro hac vice)
8    3 Embarcadero Center                            Allyson Pierce (Cal. Bar. No. 325060)
     San Francisco, CA 94111
     Telephone: (415) 315-6369                       250 Greenwich Street
9                                                    New York, NY 10007
     Facsimile: (415) 315-6350
     Email: rocky.tsai@ropesgray.com                 Telephone: (212) 230-8800
10
                                                     Facsimile: (212) 230-8888
11   Gregg M. Galardi (admitted pro hac vice)        philip.anker@wilmerhale.com
     Keith H. Wofford (admitted pro hac vice)        allyson.pierce@wilmerhale.com
12   Daniel G. Egan (admitted pro hac vice)
     1211 Avenue of the Americas                     Christopher T. Casamassima (Cal. Bar No.
13   New York, NY 10036                              211280)
     Telephone: (212) 596-9000                       350 South Grand Avenue, Suite 2100
14   Facsimile: (212) 596-9090                       Los Angeles, CA 90071
15                                                   Telephone: (213) 443-5300
     Andrew G. Devore (admitted pro hac vice)        Facsimile: (213) 443-5400
16   Prudential Tower                                chris.casamassima@wilmerhale.com
     800 Boylston Street
17   Boston, MA 02199                                Counsel to Canyon, Citadel, Davidson
     Telephone: (617) 951-7000                       Kempner, Farallon, Sculptor, and Värde, on
18   Facsimile: (617) 951-7050                       behalf of themselves, and certain funds and
19                                                   counts managed, advised, or sub-advised by
     Counsel to Elliott Management Corporation, on them
20   behalf of itself and certain funds and accounts
     managed, advised, or sub-advised by it
21
22
23
24
25
26
27
28
                                                3
     STIPULATED REQUEST FOR ORDER CHANGING BRIEFING SCHEDULE; ORDER
     Case No. 4:20-cv-07865-HSG; Case No. 4:20-cv-07911-HSG; Case No. 4:20-cv-07912-HSG
               Case 4:20-cv-07911-HSG Document 9 Filed 12/14/20 Page 4 of 4


1
      HOGAN LOVELLS US LLP                                WEIL, GOTSHAL & MANGES LLP
2
      By:     /s/ David P. Simonds___________             By:     /s/ Richard W. Slack___________
3
      David P. Simonds (Bar No. 214499)                   Richard W. Slack (admitted pro hac vice)
4
      Edward J. McNeilly (Bar No. 314588)                 Theodore E. Tsekerides (admitted pro hac
5     1999 Avenue of the Stars, Suite 1400                vice)
      Los Angeles, California 90067                       Jessica Liou (admitted pro hac vice)
6     Telephone: (310) 785-4600                           Matthew Goren (admitted pro hac vice)
      Facsimile: (310) 785-4601                           767 Fifth Avenue
7     david.simonds@hoganlovells.com                      New York, NY 10153-0119
      edward.mcneilly@hoganlovells.com                    Telephone: (212) 310-8000
8
                                                          Facsimile: (212) 310-8007
9     Michael C. Hefter (admitted pro hac vice)           E-mail: richard.slack@weil.com,
      Matthew Ducharme (admitted pro hac vice)            theodore.tsekerides@weil.com,
10    390 Madison Avenue                                  jessica.liou@weil.com, and
      New York, New York 10017                            matthew.goren@weil.com
11    Telephone: (212) 918-3000                           -and-
12    Facsimile: (212) 918-3100
      michael.hefter@hoganlovells.com                     KELLER BENVENUTTI KIM LLP
13    matthew.ducharme@hoganlovells.com                   Tobias S. Keller (SBN 151445)
                                                          Peter J. Benvenutti (SBN 60566)
14    Counsel to Pacific Investment Management            Jane Kim (SBN 298192)
      Company LLC, as investment adviser or               650 California Street, Suite 1900
15    manager for certain funds and accounts              San Francisco, CA 94108
                                                          Telephone: (415) 496-6723
16
                                                          Facsimile: (650) 636-9251
17                                                        E-mail: tkeller@kellerbenvenutti.com,
                                                          pbenvenutti@kellerbenvenutti.com, and
18                                                        jkim@kellerbenvenutti.com
19                                                        Counsel to PG&E Corporation and Pacific
                                                          Gas and Electric Company
20
21   Pursuant to Local Rule 5-1(i)(3), I, Rocky C. Tsai, attest that concurrence in the filing of this
     document has been obtained from the other signatories hereto.
22
     ROPES & GRAY LLP
23
     /s/ Rocky C. Tsai__________________
24   Rocky C. Tsai (CA Bar No. 221452)
25   PURSUANT TO STIPULATION, IT IS SO ORDERED.
26
27   Dated: December 14, 2020                ________________________________
                                             The Honorable Haywood S. Gilliam, Jr.
28                                           United States District Judge
                                                4
     STIPULATED REQUEST FOR ORDER CHANGING BRIEFING SCHEDULE ; ORDER
     Case No. 4:20-cv-07865-HSG; Case No. 4:20-cv-07911-HSG; Case No. 4:20-cv-07912-HSG
